Citation Nr: 1826211	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-20 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-polio syndrome (claimed as poliomyelitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran had active service from December 1972 to February 1975.

This matter comes before the Board of Veterans 'Appeals Board on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file.

In April 2016, the Board reopened the post-polio syndrome claim and remanded the underlying claim for additional development.  In November 2017, the Board remanded the claim so that an adequate VA opinion could be obtained.  

The Veteran submitted additional evidence in November 2017.  His representative submitted a due process waiver in December 2017 and asked that the case return to the Board.  Thus, remand for initial consideration of these documents by the Agency of Original Jurisdiction (AOJ) is not necessary.


FINDINGS OF FACT

1.  Post-polio syndrome or poliomyelitis was not noted at service entry.

2.  The Veteran's post-polio syndrome or poliomyelitis did not manifest during service and was not caused by service.






CONCLUSION OF LAW

The criteria to establish service connection for post-polio syndrome (claimed as poliomyelitis) are not met.  38 U.S.C. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a December 2009 pre-adjudication letter.

The evidence of record includes STRs, VA treatment records, private treatment records, the Veteran's testimony, medical articles, and lay statements.  Therefore, VA has complied with its duty to obtain available records.  See 38 U.S.C. § 5103A.
The Veteran submitted to a July 2016 VA examination, and the RO obtained a VA opinion in December 2017.  The December 2017 opinion is adequate because it is based on review of the record, history, and symptomatology from the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has raised any other issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran contends that a pre-existing polio disability that he had since childhood was aggravated by his military service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. 
§ 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b).  To rebut the presumption of soundness, there must be clear and unmistakable evidence both that the disorder at issue preexisted entry into service and a lack of in-service aggravation of the disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Both prongs (the existed prior to service prong and the aggravated by such service prong) must be shown to have been satisfied by clear and unmistakable evidence.  The clear and unmistakable evidentiary standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)). 

The competent medical evidence establishes that the Veteran has a current disability.  A July 2016 VA examination contains a diagnosis of poliomyelitis, and VA physicians have diagnosed post-polio syndrome.  Thus, the first requirement to establish service connection, evidence of a current disability, has been met. 

As the Board previously noted in the November 2016 and November 2017 Remands, the Veteran is presumed to have been in sound condition at entry.  See 38 C.F.R. § 3.304 (b).  The December 1972 entrance examination reflects a normal clinical evaluation of all systems except for a scar.  A diagnosis of post-polio syndrome or polio myelitis was not noted on the entrance examination.  Nor is there any mention of the Veteran having polio or wearing leg braces during childhood.  The Veteran did, however, report leg cramps on the accompanying medical history report, and the clinician wrote that the Veteran experienced "cramps on exertion."  

Service treatment records (STRs) indicate that the Veteran was treated in August and September 1973 for cramps in his calves and right leg pain.  It was noted that his right leg was smaller than the left.  The Veteran reported that he had polio at age four and wore leg braces until age nine.  A provisional diagnosis of post-polio myalgia was assessed and an electromyography (EMG) was scheduled.  Notably, a September 14, 1973 STR shows that the Veteran did not report for the EMG.  The Veteran again complained of leg pain in January 1974, and left knee and left tibia pain in September 1974.

An August 1982 VA examination report shows a history of poliomyelitis as a child.  The examiner noted that the Veteran had a history of some difficulty with his legs and feet. At the time of the examination, there was no evidence of atrophy and a neurological examination was normal.

Private medical records dated from August 2000 to November 2000 show that the Veteran was treated for symptoms associated with cervical and lumbar strains and sprains, resolved cephalgia, and paresthesias and neuralgia of both lower extremities.

In November 2001, Dr. L.A. diagnosed the Veteran with status post poliomyelitis and opined that residual pain and weakness in the right leg from childhood poliomyelitis "was aggravated by the training and work he did during his military service."  No rationale was provided for this opinion, and there is no indication that Dr. L.A. reviewed any of the Veteran's STRs.

A December 2005 VA examiner found that the Veteran had poliomyelitis before active service, found no evidence of current polio or post-polio syndrome, and opined that the Veteran's pre-service polio or polio residuals had not been permanently worsened beyond its natural progression by his military service.  As noted in the November 2016 Remand, this examiner did not address positive evidence of record, to include the November 2001 letter from Dr. L.A.  

A July 2016 VA examiner stated that there was no evidence in the Veteran's STRs of pre-existing post-polio syndrome or of polio residuals such as lower extremity weakness.  As noted in the November 2017 Remand, the examiner did not address the STRs regarding the Veteran's lower extremities and the provisional in-service diagnosis of post-polio myalgia.  

A December 2017 VA examiner reviewed the claims file and found no evidence that post-polio syndrome existed prior to the Veteran's military service.  The examiner, a specialist in occupational medicine, considered the relevant STRs as instructed in the November 2017 Remand.  He further opined that it is "less likely as not" that the Veteran's currently diagnosed disability began in service, was caused by service, or is otherwise related to military service.  He explained that there was no objective evidence of post-polio syndrome documented in the STRs, such as weakness or muscle atrophy, "just pain."  Although the examiner noted that he would not classify the in-service painful episodes as aggravation, but rather possible flare-ups, the Board believes the intent of the December 2017 examiner's opinion is clear and finds it to be adequate.  

Here, the record does not contain clear and unmistakable evidence that the Veteran's current disability pre-existed his military service.  The Veteran has asserted in his correspondence and in his testimony that he believes his condition pre-existed military service.  He testified that he "wasn't having [health] problems" prior to service and that during service he experienced leg, shoulder, and back pain.  Hearing Transcript at 3.  However, lay statements submitted by the Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148 (1999).  The two medical opinions finding that the Veteran had a pre-existing disability are the November 2001 statement from Dr. L.A. and the December 2005 VA examiner's opinion, both of which have little or no probative value for the reasons discussed above.  The presumption of soundness has not been rebutted.  Consequently, it is not necessary for the Board to consider whether the Veteran's current disability was aggravated by service.

The remaining question is whether post-polio syndrome (claimed as poliomyelitis) was incurred in, or is otherwise related, to military service.  

Initially, the Board acknowledges that the Veteran is competent to describe symptoms of pain and/or weakness.  See Layno v. Brown, 6 Vet. App. 465, 469   (1994) (holding that non-expert witnesses are competent to report that which they have observed with their own senses).  However, the etiology of his disability is a complex medical question that is not within the competency of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The only medical opinion addressing whether the Veteran's disability is related to service - that of the December 2017 VA examiner - is against the claim.  The examiner considered the entire record, including the relevant STRs, and still found it less likely than not that the Veteran's current disability had its onset during, or is otherwise related to, service.  The Board considers the medical opinion of the December 2017 VA examiner, a specialist in occupational medicine, to be more probative than the lay opinion of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board has considered the treatises and medical articles submitted by the Veteran setting forth observations of and treatments of poliomyelitis and post-poliomyelitis syndrome.  Generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury and without application to the specific facts of the Veteran's case, these studies does little to support the Veteran's claim.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not provide competent evidence).  Without consideration by a clinical professional of the specific nature and circumstances of the Veteran's current disability and consideration of his unique medical history, the submitted articles are of little value.

The Veteran also submitted a copy of a prior Board decision in a different veteran's case where the Board found that the veteran's service resulted in an increase in symptoms of sequelae of pre-existing polio.  Board decisions, however, are not precedential and the undersigned is not bound by the determination of another Veterans Law Judge in another case for another veteran, based on other evidence.  See 38 C.F.R. § 20.1303.  Moreover, a prior Board decision in another appeal is only pertinent if it reasonably relates to the present case.  Id.  This case is distinguishable from the prior Board decision, in which the entrance examination noted a childhood history of polio and an independent medical expert found that the Veteran's symptoms increased during service.  As such, the facts of the prior Board decision are distinguishable and do not reasonably relate to the circumstances in this case.

For the foregoing reasons, the preponderance of the evidence is against the service connection claim.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Entitlement to service connection for post-polio syndrome (claimed as poliomyelitis) is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


